          Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 1 of 9



 1 Robert A. Weikert (Bar No. 121146)
   rweikert@nixonpeabody.com
 2 Dawn N. Valentine (Bar No. 206486)
   dvalentine@nixonpeabody.com
 3 NIXON PEABODY LLP
   One Embarcadero Center
 4 San Francisco, California 94111-3600
   Tel: (415) 984-8200
 5 Fax: (415) 984-8300

 6 David L. May (appearance pro hac vice)
   dmay@nixonpeabody.com
 7 Jennette E. Wiser (appearance pro hac vice)
   jwiser@nixonpeabody.com
 8 NIXON PEABODY LLP
   799 9th Street NW
 9 Washington, DC 20001-4501
   Tel: (202) 585-8000
10 Fax: (202) 585-8080

11 Jason T. Kunze (appearance pro hac vice)
   jkunze@nixonpeabody.com
12 NIXON PEABODY LLP
   70 West Madison Street, 35th Floor
13 Chicago, IL 60602
   Tel: (312) 977-4400
14 Fax: (312) 977-4405

15 Attorneys for Stardock Systems, Inc.

16                                  UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
18                                             OAKLAND DIVISION
19

20
     STARDOCK SYSTEMS, INC.,                          Case No.: 17-cv-07025-SBA
21
                Plaintiff/Counter-Defendant,
22                                                    JOINT DISCOVERY LETTER BRIEF
                vs.
23
   PAUL REICHE III and ROBERT
24 FREDERICK FORD,

25              Defendants/Counter-Claimants.

26
     AND RELATED COUNTERCLAIM
27

28
                                                                       Case No. 4:17-CV-07025-SBA (JCS)
                                        JOINT DISCOVERY LETTER BRIEF
     4823-9043-5961.1
          Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 2 of 9



 1              Counsel for the parties hereby attest that they met and conferred in person on May 23,

 2 2018, and have complied with Section 9 of the Northern District’s Guidelines for Professional

 3 Conduct regarding discovery, prior to filing the attached joint letter.

 4

 5 DATED: October 30, 2018                        NIXON PEABODY LLP
 6

 7
                                                  By:           /s/ Robert A. Weikert
 8                                                       Robert A. Weikert
                                                         Dawn N. Valentine
 9                                                       David L. May (appearance pro hac vice)
                                                         Jennette E. Wiser (appearance pro hac vice)
10
                                                         Attorneys for Plaintiff and Counter-Defendant
11                                                       STARDOCK SYSTEMS, INC.
12

13
     DATED: October 30, 2018                         BARTKO ZANKEL BUNZEL & MILLER
14                                                   A Professional Law Corporation

15

16                                                 By:               /s/ Stephen C. Steinberg
17                                                            Stephen C. Steinberg
                                                              Attorneys for Defendants and Counter-
18                                                            Claimants PAUL REICHE III and ROBERT
                                                              FREDERICK FORD
19

20

21

22

23

24

25

26

27

28
                                                          2                 Case No. 4:17-CV-07025-SBA (JCS)
                                         JOINT DISCOVERY LETTER BRIEF
     4823-9043-5961.1
              Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 3 of 9

                                                                            Robert A. Weikert
                                                                            Partner
                                                                            T 415-984-8325
                                                                            rweikert@nixonpeabody.com

                                                                            One Embarcadero Center, 18th Floor
                                                                            San Francisco, CA 94111-3600
                                                                            415-984-8200




                                            October 30, 2018

Magistrate Judge Kandis A. Westmore
Oakland Courthouse
1301 Clay Street
Oakland, CA 94612

        RE:          Stardock Systems, Inc. v. Paul Reiche III, et al, 17-cv-07025-SBA
                     Letter Brief Re: Discovery Disputes Re: Subpoena to Singer Associates, Inc.

Dear Judge Westmore:

        Pursuant to the Court’s Order, the parties conferred regarding Defendants and Counter-
Claimants Reiche and Ford (“Reiche and Ford”) and third-party Singer Associates, Inc.’s
(“Singer”) objections that some documents responsive to Plaintiff and Cross-Defendant Stardock
Systems, Inc.’s (“Stardock”) subpoena to Singer (see Ex. A) are protected by the attorney-client
privilege and as attorney work-product, and are not relevant to any claims or defenses. The
remaining disputes relate to 11 of 13 Document Requests, which are listed below, and the parties’
opening positions outlined below apply to all such requests. Reiche and Ford, their counsel, and
Singer also identified fifty-six (56) documents withheld as privileged and/or work product. See
Ex. B.

Reiche, Ford, & Singer’s Opening Position

        Reiche, Ford, and Singer seek an order quashing Stardock’s Subpoena to Singer, which
seeks to invade the attorney-client privilege. This dispute concerns the IP rights to the Star Control
computer games Reiche and Ford created and developed 25-30 years ago. They initially licensed
Accolade, Inc. (“Accolade”) to publish Star Control I and II, but the license expired by 2001, and
Reiche and Ford planned to develop a sequel. In 2013, Stardock purportedly bought the “Star
Control” trademark registration from Accolade’s successor out of bankruptcy. Stardock then
asked Reiche and Ford to license their copyrighted material from Star Control I and II, but they
declined. Undeterred, Stardock has since sought to steal Reiche and Ford’s IP and prevent them
from developing their planned sequel by, among other things: a) selling Star Control I and II on
its website; b) copying elements of Star Control I and II in its new Star Control: Origins game; and
c) applying to register trademarks on the names of the characters from Star Control I and II.




2635.000/1328567.1
4811-4471-2569.1
              Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 4 of 9


Magistrate Judge Kandis A. Westmore
October 30, 2018
Page 2


        Since October 2017, Stardock has engaged in a PR war against Reiche and Ford, consisting
of hundreds of posts on online forums and social media platforms, mostly by Stardock’s owner
and CEO, Brad Wardell. See Dkt. 40-2 - 40-11. These posts blatantly misrepresented the facts and
seek to sway public opinion in favor of Stardock and its new Star Control: Origins game, while
casting a shadow over Reiche and Ford and their game, thereby forcing them to settle this case and
abandon their IP rights. For example, Stardock has falsely claimed that Reiche and Ford did not
create Star Control I and II and have been lying about it for years. Stardock falsely claimed that it
acquired from Atari an exclusive license to distribute the games and use Reiche and Ford’s
characters, as well as trademarks on all of the character names. And Stardock made a series of
false statements about the settlement negotiations between the parties.

        In response, Reiche and Ford’s counsel retained Singer to provide communications and PR
counseling from mid-February to mid-March 2018. Singer provided input on legal strategy,
including regarding initial pleadings and communications about the case to counteract Stardock’s
false and negative statements. In response to the Subpoena, Singer produced responsive, non-
privileged documents in its possession, including communications with reporters, the press release
on the case, and related internet posts. The tweet discussed in Plaintiff’s Opening Position below
was not made at Reiche and Ford’s direction nor with their approval and was deleted instantly.

        The remaining documents in Singer’s possession that are responsive to the Subpoena are
private, non-public communications between and among Reiche and Ford, their counsel, and
Singer, relating to legal advice sought by Reiche and Ford concerning their response to this lawsuit
in light of Stardock’s strategy. This is analogous to In re Grand Jury Subpoenas, where counsel
hired a PR firm to restore balance and accuracy to press coverage in a high profile case and the
court held:

           [T]he ability of lawyers to perform some of their most fundamental client functions
           … would be undermined seriously if lawyers were not able to engage in frank
           discussions of facts and strategies with the lawyers’ public relations consultants. …
           lawyers may need skilled advice as to whether and how possible statements to the
           press … would be reported in order to advise a client as to whether the making of
           particular statements would be in the client’s legal interest. And there simply is no
           practical way for such discussions to occur with the public relations consultants if
           the lawyers were not able to inform the consultants of … the lawyers’ defense
           strategies and tactics, free of the fear that the consultants could be forced to disclose
           those discussions. In consequence, this Court holds that (1) confidential
           communications (2) between lawyers and public relations consultants (3) hired by
           the lawyers to assist them in dealing with the media in cases such as this (4) that
           are made for the purpose of giving or receiving advice (5) directed at handling the
           client’s legal problems are protected by the attorney client privilege.

265 F. Supp. 2d 321, 323, 330-32 (S.D.N.Y. 2003). Similarly, the present case received press
coverage as a result of Stardock’s PR efforts against Reiche and Ford, and their counsel retained

2635.000/1328567.1
4811-4471-2569.1
              Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 5 of 9


Magistrate Judge Kandis A. Westmore
October 30, 2018
Page 3


Singer to help present a more balanced picture. The withheld documents are communications
related to giving and receiving legal advice about the appropriate response to the lawsuit and
making related public statements, and therefore are subject to the attorney-client privilege.

       Some responsive documents are also subject to the work product doctrine (see Ex. B),
which protects documents prepared by an attorney or their agents. See U.S. v. Nobles, 422 U.S.
225, 238-39 (1975). “[A]n attorney does not waive protection when he shares otherwise valid work
product with a consultant for PR assistance, so long as the communications are intended to be
confidential.” Lights Out Holdings, LLC v. Nike, Inc., No. 14-CV-872 JAH (NLS), 2015 WL
11254687, at *4 (S.D. Cal. May 28, 2015). The withheld documents include drafts of the
counterclaim and press release regarding the case. Such materials were prepared for litigation by
Reiche and Ford’s counsel and consultant and intended to be confidential, and Stardock has not
shown necessity, as required under FRCP 26(b)(3)(A). Some also contain “mental impressions,
conclusions, opinions, or legal theories” of Reiche and Ford’s counsel.

        Non-public communications are also not relevant to any party’s claims and defenses in this
case. If documents sought by a subpoena are not relevant “then any burden whatsoever imposed
upon [a third party] would be by definition ‘undue’.” Compaq Computer Corp. v. Packard Bell
Elecs., Inc., 163 F.R.D. 329, 335-36 (N.D. Cal. 1995). The parties accuse each other of copyright
and trademark infringement stemming from their sales of the classic Star Control games,
Stardock’s release of its new Star Control: Origins game, and Reiche and Ford’s announcement of
their game. See Dkt. 27 ¶¶ 46-60, 74, 81-83, 90, 101, 106; Dkt. 50 ¶¶ 90-92, 96-114. Singer’s non-
public communications regarding this case have no bearing on these claims. Stardock argues such
documents are relevant because of alleged false public statements related to the case that were
already produced, but Stardock has no defamation claim, and such a claim is barred by Cal. Civ.
Code § 47(c-d). Stardock argues these statements relate to infringement and damages, but cannot
explain how private communications bear on these issues.

Plaintiff’s Opening Position

        In conjunction with the filing of their Counterclaim on February 22, 2018, Paul Reiche and
Fred Ford (“Defendants”) engaged a professional public relations firm, Singer & Associates
(“Singer”), to orchestrate a social and other media assault on Stardock and in particular its CEO,
Brad Wardell—who is not a party to this litigation—in an effort to influence public opinion and
indeed turn it against Stardock. The following tweet is representative of the social media postings
by Singer itself in support of this campaign: “When @Stardock’s Star Control copyright lawsuit
comes to light, Brad Wardell @draginol and Stardock will be publicly humiliated for their theft of
Star Control IP from @Dogar_And_Kazon and their deception and attempts at bullying
them.” Despite the inflammatory nature of these postings and representations (all of which are
false), Defendants and Singer rely on the attorney-client and litigation privileges to deny Stardock
access to Singer’s communications. Stardock respectfully submits that neither privilege applies
here, and that Stardock is entitled to the third-party discovery it seeks from Singer.


2635.000/1328567.1
4811-4471-2569.1
              Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 6 of 9


Magistrate Judge Kandis A. Westmore
October 30, 2018
Page 4


        Permissible discovery is broad and includes “any nonprivileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case…” FRCP 26. “Relevance
for purposes of discovery is defined very broadly.” Garneau v. City of Seattle, 147 F.3d 802, 812
(9th Cir. 1998). This discovery relates directly to Stardock’s claims including without limitation
communications relevant to: the extent to which Defendants have deliberately attempted to
confuse the public with regard to its own game-development with the “Star Control” mark; the
damages Stardock has suffered as a result of Defendants’ deliberate use of the Star Control mark;
an inquiry as to the strength of the Star Control mark; and Stardock’s contention that Defendants
are waging a media war against Stardock to fulfill their objective in filing a counterclaim.

Document Requests: 1, 2, 11 and 12

Request Number 1: All Documents relating to Communication between [Singer] and Reiche.
Request Number 2: All Documents relating to Communication between [Singer] and Ford.
Request Number 11: All Documents relating to Communication between [Singer] and Stephen
Steinberg, or anyone at the law firm of Bartko Zankel Bunzel & Miller, counsel to Ford and Reiche.
Request Number 12: All Documents relating to Communication between [Singer] and Mark
Palmer, counsel to Ford and Reiche.

           Reiche, Ford, & Singer’s Position

        These requests are not limited to documents related to this case and are therefore clearly
overbroad and would impose undue burden on Singer. Singer’s public communications with
Reiche, Ford, and/or their counsel related to the case, e.g. involving reporters and/or online posts,
were already produced. However, the private, non-public communications relate to legal advice
sought by Reiche and Ford concerning their response to this lawsuit and making public statements
about it, and are therefore subject to the attorney-client privilege and not discoverable, as in In re
Grand Jury Subpoenas. Some communications also include work product, e.g. drafts of the
counterclaim and press release regarding the case exchanged between Singer and Reiche and
Ford’s counsel.

        Stardock misstates the law as requiring that Singer was a “functional employee” of
Reiche and Ford. Where disclosure to a PR firm is for an attorney to render legal advice, there is
no privilege waiver, rather “[t]he critical question when considering whether a third party is an
agent of the attorney—thus extending the privilege—is ‘whether a communication to that party
was made for a legal purpose.’” Lights Out Holdings, 2015 WL 11254687, at *3. Here, Singer’s
services were for a legal purpose related to the lawsuit and not a business purpose. Similarly, “an
attorney does not waive protection when he shares otherwise valid work product with a
consultant for PR assistance, so long as the communications are intended to be confidential.” Id.
at *4. The Court in Lights Out also rejected the defendant’s broad document request for
“documents and communications regarding press releases [] issued about this lawsuit,” and held
that the only relevant and discoverable documents were much narrower categories that are not



2635.000/1328567.1
4811-4471-2569.1
              Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 7 of 9


Magistrate Judge Kandis A. Westmore
October 30, 2018
Page 5


applicable here. Id. at *3 (S.D. Cal. May 28, 2015). Stardock’s other cases—Schaeffer and
Hadjih—actually extended the privilege to PR firms helping with potential litigation.

           Plaintiff’s Position

        Singer and Defendants object that the PR communications are subject to the attorney-client
privilege. Not so. Magistrate Judge Westmore specifically noted in her Order Terminating
6/28/18 Joint Discovery Letter that she intended to “narrowly construe the attorney-client and work
product privileges,” and that “[p]rivilege will only attach in the very limited circumstance where
disclosure to [Singer] was necessary for [Defendants’] attorney to render sound legal advice.” See
Dkt. 52 at 1; citing Lights Out Holdings, LLC v. Nike, Inc., 2015 WL 11254687, at *4 (S.D. Cal.
May 28, 2015). Furthermore, “[a] party asserting the attorney-client privilege has the burden of
establishing the existence of an attorney-client relationship and the privileged nature of the
communication.” Schaeffer v. Gregory Vill. Partners, L.P., 2015 U.S. Dist. LEXIS 3966, *8-10
(N.D. Cal. Jan. 12, 2015). Defendants are unable to meet this burden.

         First, Defendants make no attempt above at applying the correct test for when the privilege
applies. In the Ninth Circuit, the attorney-client privilege applies to consultants only when two
criteria are met: (1) the communication is for the purpose of providing legal advice; and (2) the
“consultant” is the functional equivalent of an employee of the party seeking to invoke the
privilege. Schaeffer, 2015 U.S. Dist. LEXIS 3966, *11-12. As the court in Schaeffer explained,
“functional employees” are agents of a client that must possess relevant information that the
“attorney needs to render sound legal advice” to that client. Id. See also Genentech, Inc. v. Trustees
of the University of Pennsylvania, 2011 U.S. Dist. LEXIS 123302, (N.D. Cal. Oct. 24, 2011)
(consultant not a functional employee and no privilege protected his communications where the
communications with consultant were not for the purpose of providing legal advice, but rather
served a business purpose); Lights Out Holdings, LLC v. Nike, Inc., 2015 U.S. Dist. LEXIS
186404, *11 (S.D. Cal. May 28, 2015)(warning that the privilege would only attach “in the very
limited circumstance where disclosure to [the PR firm] was necessary for Plaintiffs’ attorney to
render sound legal advice.”).

        In Calvin Klein Trademark Trust v. Wachner, 198 FRD 53 (S.D.N.Y. 2000), the court
considered the assertion of privilege and work product protection related to communications with
a public relations firm hired by the plaintiff’s counsel. The court explained that the “possibility
that communications between [the firm] and [counsel] may help the latter to formulate legal advice
was not in itself sufficient to implicate the privilege…” and no privilege attached to a party’s
communication with its PR firm where “few if any” of the communications were for the purpose
of obtaining legal advice rather than “ordinary public relations advice.” Id.at 54. The “functional
equivalent” test requires the party asserting the privilege to make a detailed factual showing.
Hadjih v. Evenflo Co., Inc., 2012 U.S. Dist. LEXIS 76100, *3 (D.Colo. 2012). No such factual
showing has been made here. In fact, there is no evidence whatsoever that the Singer firm was
“the functional employee” of either Mr. Ford or Mr. Reiche or that the Singer firm did anything
other than provide run-of-the-mill public relations advice.

2635.000/1328567.1
4811-4471-2569.1
              Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 8 of 9


Magistrate Judge Kandis A. Westmore
October 30, 2018
Page 6


        Defendants’ reliance on the New York case of In re Grand Jury Subpoenas Dated March
24, 2003, 265 F. Supp. 2d 321 (S.D.N.Y. 2003) is misplaced. There, the court did not apply the
Ninth Circuit standards for the application of the privilege, and the PR firm was hired in that case
for the explicit purpose of aiding the attorneys in avoiding a criminal indictment of their client.
The attorneys realized that the publicity of the case might pressure the prosecutors to issue a
criminal indictment and hired the PR firm to counteract the impact of the other negative publicity.
Id. at 323-324. The court explained that the work was not typical PR work insofar as its target
audience was not the public at large, but rather the prosecutors and regulators responsible for
charging decisions in investigations involving their client. Id. This is entirely distinct from the
instant situation which does not involve PR work as instrumental to achieving Defendants’ legal
goals. In fact, close consideration of this case indicates that it supports Stardock’s position since
even in that case, communications that were determined by the court not to be made for the purpose
of obtaining legal services were held to fall outside the attorney-client privilege. Id. at 331-332.

         Defendants’ reliance on Civil Code section 47 is incorrect. Although referred to as a
“privilege,” section 47 is not an evidentiary or discovery exemption privilege. See Youngevity
Int’l Corp. v. Smith, 2017 U.S. Dist. LEXIS 205980 (S.D. Cal. December 13, 2017) (“Though
California Civil Code section 47 refers to “privileges,” its effect is to provide immunity from tort
liability based on certain protected conduct or speech.”); Schneider v. Cnty of Sacramento, 2013
U.S. Dist. LEXIS 176427, *6-7 (E.D. Cal. Dec. 16, 2013) (same). It provides no basis for either
Singer or Defendants to avoid the subpoena properly served on Singer.

        Nor does the work product rule protect the PR communications from disclosure. The work
product rule “is not a privilege but a qualified immunity protecting from discovery documents and
tangible things prepared by a party or his representative in anticipation of litigation.” Admiral Ins.
Co. v. United States Dist. Ct. for Dist. of Arizona, 881 F2d 1486, 1494 (9th Cir. 1989). “Public
relations work is generally treated as business strategy, rather than a legal one, and is not protected
as work product.” Lights Out Holdings, 2015 U.S. Dist. LEXIS at *9-10 (S.D. Cal. May 28, 2015).

Document Requests: 4, 6, 7 and 8

Request Number 4: All Documents relating to any agreement between [Singer] and Reiche and/or
Ford for services to be provided by [Singer].
Request Number 6: All Documents relating to invoices for services provided by [Singer] for
Reiche.
Request Number 7: All Documents relating to invoices for services provided by [Singer] for Ford.
Request Number 8: All Documents relating to payment from Reiche or Ford to [Singer] for
services rendered.

           Reiche, Ford, & Singer’s Position

       Depending on how these requests are interpreted, it is unclear whether any responsive
documents exist, given that Singer was retained by and provided invoices to Reiche and Ford’s
counsel, not Reiche and Ford. Regardless, the requests seek private, non-public communications
2635.000/1328567.1
4811-4471-2569.1
              Case 4:17-cv-07025-SBA Document 77 Filed 10/30/18 Page 9 of 9


Magistrate Judge Kandis A. Westmore
October 30, 2018
Page 7


related to legal advice sought by Reiche and Ford and are therefore subject to the attorney-client
privilege and not discoverable. Singer’s retention agreement, invoices, and payments are also not
relevant to any party’s claims or defenses. (See Reiche, Ford, & Singer’s Opening Position above.)

           Plaintiff’s Position

         These documents are relevant in that they provide Stardock with an understanding of the
services being provided by Singer, and as has been discussed above, they are not privileged. Singer
is not a provider of legal services, and attorney-client privilege does not extend to public relations
firms. (See discussion above regarding Plaintiff’ position in response to Requests 1, 2, 11 and 12.)

Document Requests: 3, 5 and 9

Request Number 3: All Documents relating to Stardock.
Request Number 5: All Documents relating to the Classic Star Control Games.
Request Number 9: All internal Communications relating to Stardock or the Star Control Games.

           Reiche, Ford, & Singer’s Position

        Singer already produced all communications related to Stardock and/or the Star Control
games with third parties, and any internal communications related to legal advice sought by Reiche
and Ford and are therefore subject to the attorney-client privilege and not discoverable. (See
Reiche, Ford, & Singer’s Opening Position and position in response to Requests 1, 2, 11 and 12
above.)

           Plaintiff’s Position

        Plaintiff’s position is outlined above and there is no change as related to these Requests.
(See discussion above regarding Plaintiff’ position in response to Requests 1, 2, 11 and 12.)


Very truly yours,                                     Best Regards,

/s/ Robert A. Weikert                                 /s/ Stephen C. Steinberg

Robert A. Weikert                                     Stephen C. Steinberg




2635.000/1328567.1
4811-4471-2569.1
